Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9, 12-13, 16 is/are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by NISHIBAYASHI et al. (U.S. Patent Publication No. 2017/0372965) .
Referring to figures 1-8, NISHIBAYASHI et al. teaches a method for processing a wide band gap semiconductor wafer, the method comprising: 
	depositing a non-monocrystalline support layer (1) comprising semiconductor material at a back side of a wide band gap semiconductor wafer, the wide band gap semiconductor wafer having a band gap larger than the band gap of silicon (see paragraphs# 75-76, silicon carbide has larger band gap than silicon);  
	depositing an epitaxial layer (3) at a front side of the wide band gap semiconductor wafer (see figures 1-7, paragraphs# 107-115);  and 
	splitting the wide band gap semiconductor wafer (1) along a splitting region (2) to obtain a device wafer comprising at least a part of the epitaxial layer (3), and a remaining wafer comprising the non-monocrystalline support layer (1a, see figures 1-8). 
	Regarding to claim 2, wherein a thermal expansion coefficient of the non-monocrystalline support layer differs from a thermal expansion coefficient of the wide band gap semiconductor wafer by at most 10% of the thermal expansion coefficient of the wide band gap semiconductor wafer (it is noted that the same material would provide the same thermal expansion coefficient).
	Regarding to claim 4, the non-monocrystalline support layer (1) is a poly-silicon carbide layer of a molybdenum layer (see paragraphs# 74-76).
	Regarding to claim 5, wherein a total thickness of the remaining wafer including the non-monocrystalline support layer (1) is at least 200                        
                             
                            µ
                            m
                        
                     and at most 1500                        
                             
                            µ
                            m
                        
                     (see paragraphs# 79, 101, 124, 135).

	Regarding to claim 7, depositing a further non-monocrystalline support layer on the non-monocrystalline support layer of the remaining wafer (see figures 1, 3, 5).
	Regarding to claim 8, wherein a material of the further non-monocrystalline support layer differs from a material of the non-monocrystalline support layer (see figures 1, 3, 5).
	Regarding to claim 9, wherein a thickness of the remaining wafer including the non-monocrystalline support layer and the further non-monocrystalline support layer differs by at most 300                        
                            µ
                            m
                        
                     from a thickness of the wide band gap semiconductor wafer before the splitting of the wide band gap semiconductor wafer (see paragraphs# 79, 101, 124, 135).
	Regarding to claim 12, forming a doping region of a wide band gap semiconductor device in the wide band gap semiconductor wafer after depositing of the non-monocrystalline support layer (see figure 1b, paragraphs# 83+).
	Regarding to claim 13, forming a metallization structure of the wide band gap semiconductor device at the front side of the wide band gap semiconductor wafer after the depositing of the non-monocrystalline support layer (see figure 3, paragraphs# 154-155).
	Regarding to claim 16, wherein the wide band gap semiconductor wafer is silicon carbide wafer (see paragraphs# 75-76).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 9-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIBAYASHI et al. (U.S. Patent Publication No. 2017/0372965) as applied to claims 1-2, 4-9, 12-13, 16 above in view of Oefner et al. (U.S. Patent Publication No 2016/0104622).
	Referring to figures 1-8, NISHIBAYASHI et al. teaches a method for processing a wide band gap semiconductor wafer, the method comprising: 
	depositing a non-monocrystalline support layer (1) comprising semiconductor material at a back side of a wide band gap semiconductor wafer, the wide band gap semiconductor wafer having a band gap larger than the band gap of silicon (see paragraphs# 75-76, silicon carbide has larger band gap than silicon);  

	splitting the wide band gap semiconductor wafer (1) along a splitting region (2) to obtain a device wafer comprising at least a part of the epitaxial layer (3), and a remaining wafer comprising the non-monocrystalline support layer (1a, see figures 1-8). 
	However, the reference does not clearly teach the deposition rate of the non-monocrystalline support layer in claim 3, the thickness of the remaining wafer in claims 5, 9-10 and the device wafer is processed at temperatures of at most 1000.degree.  C. after the splitting in claim 15.  
	It would have been obvious to a person of ordinary skill in the requisite art at the time of
the invention was made to optimize the deposition rate of the non-monocrystalline support layer in claim 3, the thickness of the remaining wafer in claims 5, 9-10 and the device wafer is processed at temperatures, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- the deposition rate, the thickness of the remaining wafer and the temperatures), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
The specification contains no disclosure of either the critical nature of the claimed
arrangement (i.e.- the deposition rate, the thickness of the remaining wafer and the temperatures) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical. In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to provide the deposition rate, the 
 	Regarding to claim 11, depositing a further epitaxial layer at a front side of the remaining wafer; and splitting the remaining wafer along a further splitting region to obtain a further device wafer comprising the further epitaxial layer and a further remaining wafer comprising the non-monocrystalline support layer (see figures 10-12).  It would be obvious to one ordinary skill in the art to form a plurality device layer with the same process as using the first device layer, since it is well-known in the art to repeat the same process for multiple effect. See St. Regis paper, Co. V. Bemis Co. Inc. 193 USPQ 8, 11 (7th circuit 1977).
 	However, the reference does not clearly teach at least one of a gate trench and a gate electrode of a transistor is formed at the front side of the wide band gap semiconductor wafer before the splitting. 
	Oefner et al. teaches a semiconductor device having at least one of a gate trench and a gate electrode of a transistor (231/232) is formed at the front side of the wide band gap semiconductor wafer before the splitting (see figures 2, 4, paragraphs# 76+, 118-121, meeting claim 14). 
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to provide at least one of a gate trench and a gate electrode of a transistor is formed at the front side of the wide band gap semiconductor wafer before the splitting in Rana et al. as taught by Oefner et al. because the process is known in the art to form a desired transistor in trench. 	 

s 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIBAYASHI et al. (U.S. Patent Publication No. 2017/0372965).
	Referring to figures 1-8, NISHIBAYASHI et al. teaches a method for forming a plurality of thin wide band gap semiconductor wafers, the method comprising: 
	depositing a first non-monocrystalline support layer (1) comprising semiconductor material on a wide band gap semiconductor boule (crystal, see paragraphs$ 75-77), the wide band gap semiconductor boule (crystal) having a band gap larger than the band gap of silicon (see paragraphs# 75-76, silicon carbide has larger band gap than silicon);  
	separating the wide band gap semiconductor boule along a first separating region to obtain a first thin wide band gap semiconductor wafer and a first remaining wide band gap semiconductor boule, the first thin wide band gap semiconductor wafer comprising the first non-monocrystalline support layer and a thin wide band gap semiconductor layer, a thickness of the wide band gap semiconductor boule being at least 2 times a thickness of the thin wide band gap semiconductor layer (see figures 1-8).
	However, the reference does not clearly teach the specific thickness of the semiconductor, depositing a second non-monocrystalline support layer on the first remaining wide band gap semiconductor boule and separating the first remaining wide band gap semiconductor boule along a second separating region to obtain a second thin wide band gap semiconductor wafer and a second remaining wide band gap semiconductor boule, the second thin wide band gap semiconductor wafer comprising the second non-monocrystalline support layer and a thin wide band gap semiconductor layer (in claim 17) and depositing a third non-monocrystalline support layer on the second remaining wide band gap semiconductor boule; and separating the second remaining wide band gap semiconductor boule along a third 
	It would have been obvious to a person of ordinary skill in the requisite art at the time of
the invention was made to optimize the specific thickness of the semiconductor layer in claim 17, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- the thickness of the semiconductor layer), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
The specification contains no disclosure of either the critical nature of the claimed
arrangement (i.e.- the thickness of the semiconductor layer) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical. In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
	It would be obvious to one ordinary skill in the art to form a plurality device layer with the same process as using the first device layer, since it is well-known in the art to repeat the same process for multiple effect. See St. Regis paper, Co. V. Bemis Co. Inc. 193 USPQ 8, 11 (7th circuit 1977) (meeting claims 17-18).
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to provide a semiconductor with specific thickness and a plurality layer in NISHIBAYASHI et al. because it is known in the semiconductor art to repeat the same process for multiple effect.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/THANH T NGUYEN/Primary Examiner, Art Unit 2893